DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 03/22/2021 Amendments/Arguments, which directly cancelled claim 8 in reply to the 02/17/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-7 and 9-16 are allowed.
Regarding claim 1, an apparatus, a method, and a product of correcting a satellite image acquisition time to be implemented by a computer as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 8,102,311 discloses a system and method of locating the position of a satellite or a user using a satellite positioning system.  The system and method includes receiving, at a terminal, satellite positioning data for at least one specified time period over a communications channel.  In addition, the system includes storing, at the terminal, the satellite positioning data for the at least one specified time period.  Responsive to an event at a later time, the system generally calculates, at the terminal, the satellite position at the later time based only on the satellite positioning data for the at least one specified time period.
US 8,515,670 discloses a method for refining a position estimate of a low earth orbiting (LEO) satellite.  In the method, a first position estimate of a LEO satellite is obtained with a GNSS receiver on-board the LEO satellite.  The first position estimate is communicated to a Virtual Reference Station (VRS) processor.  VRS corrections are received at the LEO satellite, the VRS corrections having been calculated for the first position estimate by the VRS processor.  The VRS corrections are processed on-board the LEO satellite such that a VRS corrected LEO satellite position estimate of the LEO satellite is generated for the first position estimate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646